Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rita D. Vacca on 06/10/22.

The application has been amended as follows: 

1. (Examiner’s Amendment)     A particle separator for removing particles from a gaseous stream, the particle separator comprising:
a separator body having a centerline axis and a body peripheral wall defining a separation chamber;
a fluid inlet in fluid communication with the separation chamber;
a particle outlet in fluid communication with the separation chamber;
a fluid outlet in fluid communication with the separation chamber; and
a vortex tube having a hollow interior and a tube peripheral wall extending along the centerline axis from one end of the separator body at the fluid outlet to a free end within the separation chamber, the tube peripheral wall comprising a plurality of apertures for a fluid flow through the plurality of apertures causing a cyclonic fluid flow, and the tube peripheral wall fluidly coupling the fluid outlet and the separation chamber.


19. (Examiner’s Amendment)    A particle separator for removing particles from a gaseous stream, the particle separator comprising:
a separator body having a centerline axis and a body peripheral wall defining a separation chamber;
a fluid inlet in fluid communication with the separation chamber;
a particle outlet in fluid communication with the separation chamber;
a fluid outlet in fluid communication with the separation chamber; 
a plurality of angled inlet apertures fluidly coupled between the fluid inlet and the separation chamber; and
a vortex tube having a hollow interior and a tube peripheral wall extending along the centerline axis from one end of the separator body at the fluid outlet to a free end within the separation chamber, the tube peripheral wall comprising a plurality of apertures for a fluid flow through the plurality of apertures causing a cyclonic fluid flow.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 13, and 19 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-12, 14-18 and 20 depend on claims 1, 13, 19; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773